DISMISS; Opinion Filed February 5, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01103-CV

                                YOLANDA DUKES, Appellant
                                         V.
                                 ALDEN SHORT, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03973-B

                             MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                  Opinion by Justice Stoddart
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated August 28, 2014 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated August 28, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated November 12, 2014, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record. We cautioned appellant that failure to do

so would result in the dismissal of this appeal without further notice. To date, appellant has not
paid the filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                     / Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE

141103F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

YOLANDA DUKES, Appellant                           On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-14-01103-CV         V.                      Trial Court Cause No. CC-14-03973-B.
                                                   Opinion delivered by Justice Stoddart.
ALDEN SHORT, Appellee                              Justices Lang and Schenck participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ALDEN SHORT recover his costs of this appeal from
appellant YOLANDA DUKES.


Judgment entered this 5th day of February, 2015.




                                             –3–